DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 objected to because of the following informalities:  
In claim 1, line 2 "a prescription bottle" is suggested to be changed to -the prescription bottle-- to correct antecedent basis. 
In claim 12, line 3 "a remainder" is changed to --the remainder-- to correct antecedent basis.
In claim 18, line 2 “a cap with a nozzle” is suggested to be changed to --the cap with the nozzle-- to correct antecedent basis. 
 Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-11 and 14-17 of U.S. Patent No. 10,933,204. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant application claims are broader in at least one aspect and also recite additional features not claimed in the patented claims.
For claim 1:
Regarding the broadening aspect of the instant application claims, the following
comparison between the patented claims and the instant application claims highlights (see underlined features in the patented claims) what elements have been excluded
in the presentation of the application claims. The instant claim 1 is a broader version of the patented claim (the instant claim 1 does not include the structural element of the underlined structure as in the patented claim 1).  All structural elements of the instant claim 1 are included in the patented claim 1.   Any infringement over the patent would also infringe over the instant claim 1.   Hence, the instant claim 1 does not differ from the scope of the patented claim 1.
Patent claim 1
Instant Application claim 1
A cap for a prescription bottle, comprising: 

a base capable of being secured to a top of a prescription bottle, the base including a top surface completely covering an opening of the prescription bottle to confine contents of the prescription bottle within an interior of the prescription bottle; 

and a delivery element over the top surface of the base, 

the delivery element including: 
a reservoir that contains a substance; 

a nozzle in fluid communication with the reservoir, 

the nozzle moveable between: 
a stored orientation in which the nozzle is compactly associated with a remainder of the delivery element; 
and a deployed orientation in which the nozzle protrudes from a remainder of the delivery element; 

and an actuator that forces the substance from the reservoir, through the nozzle, and out of the nozzle, 

a receptacle for the nozzle that receives the nozzle in the stored orientation to prevent actuation of the actuator, the actuator accessible with the nozzle in the deployed orientation.
A cap for a prescription bottle, comprising: 

a base securable to a top of a prescription bottle to confine contents of the prescription bottle within an interior of the prescription bottle; 



and a delivery element carried by the base 


including: a reservoir that contains a substance; 

a nozzle in fluid communication with the reservoir, 

the nozzle moveable between: 
a stored orientation; 
and a deployed orientation; 





an actuator that forces the substance from the reservoir, through the nozzle, and out of the nozzle 

a receptacle for the nozzle that receives the nozzle in the stored orientation to prevent actuation of the actuator, the actuator accessible with the nozzle in the deployed orientation.


Structures in the instant claims 5-7 and 10 read on the patented claims 5-7 and 9.

For claim 12:
Regarding the broadening aspect of the instant application claims, the following
comparison between the patented claims and the instant application claims
highlights (see underlined features in the patented claims) what elements have been excluded
in the presentation of the application claims. The instant claim 12 is a broader version of the patented claim (the instant claim 12 does not include the structural element of the underlined structure as in the patented claim 10).  All structural elements of the instant claim 12 are included in the patented claim 10.   Any infringement over the patent would also infringe over the instant claim 12.   Hence, the instant claim 12 does not differ from the scope of the patented claim 10.
Patent claim 10
Instant Application claim 12
A drug delivery system, comprising: 

a prescription bottle comprising 
a base, 
an outer wall protruding upward from an outer periphery of the base to define an interior, 
and cap coupling features associated with an upper portion of the outer wall; 

and a cap, including: 
a base including 
a top, 
an outer wall protruding downward from an outer periphery of the top to define a receptacle capable of receiving the upper portion of the outer wall of the prescription bottle, 
and bottle coupling features on an inner surface of the outer wall of the cap, the bottle coupling features of the cap being complementary to and capable of engaging the cap coupling features of the prescription bottle to enable the cap to be secured to the prescription bottle; 

and a delivery element atop the base, 

including: 
a reservoir that contains a substance; 

a nozzle in fluid communication with the reservoir, 

the nozzle moveable between: 
a nozzle movable between a stored orientation in which the nozzle is compactly associated with a remainder of the delivery element; 

and a deployed orientation in which the nozzle protrudes from a remainder of the delivery element; 

and a trigger that forces the substance from the reservoir through the nozzle, 

the trigger including a recess that receives the nozzle in the stored orientation to prevent depression of the trigger, the trigger exposed and depressible with the nozzle in the deployed orientation.
A drug delivery system, comprising: 

a prescription bottle; 







and a cap, including: 
a base that couples to the prescription bottle over an opening of the prescription bottle; 













and a delivery element carried by the base 

including: 
a reservoir that receives a substance; 




a nozzle movable between 
a stored orientation and 
a deployed orientation; 
the nozzle is compactly associated with a remainder of the delivery element in the stored orientation 
and protrudes from a remainder of the delivery element in the deployed orientation

and a trigger that forces the substance from the reservoir through the nozzle, 

the trigger including a recess that receives the nozzle in the stored orientation to prevent depression of the trigger, the trigger exposed and depressible with the nozzle in the deployed orientation.



Structures in the instant claims 13-15 read on the patented claim 11.

For claim 17:
Regarding the broadening aspect of the instant application claims, the following
comparison between the patented claims and the instant application claims
highlights (see underlined features in the patented claims) what elements have been excluded
in the presentation of the application claims. The instant claim 17 is a broader version of the patented claim (the instant claim 17 do not include the structural element of the underlined structure as in the patented claim 14).  All structural elements of the instant claim 17 are included in the patented claim 14.   Any infringement over the patent would also infringe over the instant claim 17.   Hence, the instant claim 17 does not differ from the scope of the patented claim 14.
Patent claim 14
Instant Application claim 17
A method for providing a substance to an individual, comprising: 

filling a bottle with the substance; 

and securing a cap to the bottle to secure the substance within the bottle, 

the cap containing another substance and being capable of readily administering the another substance to the individual, 

the cap including 
an actuator 

and a nozzle, 

the nozzle movable between 
a stored orientation in which the nozzle is compactly associated with a remainder of the cap 
and a deployed orientation in which the nozzle protrudes from the remainder of the cap, 

the actuator including a receptacle that receives the nozzle in the stored orientation to prevent actuation of the actuator, the actuator exposed and depressible with the nozzle in the deployed orientation.

A method for providing a substance to an individual, comprising: 

filling a bottle with the substance; 

and securing a cap to the bottle to secure the substance within the bottle, 

the cap containing an another substance and being capable of readily administering the another substance to the individual, 

the cap including 
an actuator 

and a nozzle, 

the nozzle movable between 
a stored orientation 
and a deployed orientation, 





the actuator including a receptacle that receives the nozzle in the stored orientation to prevent actuation of the actuator, the actuator exposed and depressible with the nozzle in the deployed orientation.



The method steps in the instant claims 18-20 read on the patented claims 15-17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feldman (2017/0266369) is cited to show an additional cap for nasal spray device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785